         Case 1:20-cr-00015-PKC Document 111 Filed 04/09/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 9, 2021

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

        The parties jointly submit this letter to update the Court regarding the potential trial dates
in this matter. The Government recently recognized that the proposed trial date of Tuesday,
September 7, 2021 falls during the Rosh Hashanah holiday, which continues through the evening
of Wednesday, September 8, 2021. The holiday of Yom Kippur commences on Wednesday
evening the following week, September 15, 2021, through Thursday, September 16, 2021. These
holidays present conflicts for counsel and may impact the availability of members of the
prospective venire.

        In light of these facts, the parties request that the Court seek a trial date of September 13,
2021, in lieu of the defendant’s prior request to commence trial on September 7, 2021. The parties
also request that the Court set aside the late afternoon of September 15, 2021 through September
16, 2021, to permit observance of the Yom Kippur holiday. The defendant consents to this
proposed change in the potential trial date to be sought by the Court.
          Case 1:20-cr-00015-PKC Document 111 Filed 04/09/21 Page 2 of 2

    Hon. P. Kevin Castel                                                                  Page 2
    April 9, 2021


          As previously noted in the parties’ joint December 30, 2020 letter regarding scheduling,
defense counsel originally requested the date of September 7, 2020 because Mr. Buckley has a
federal criminal trial in Chicago, United States v. Gregg Smith, 19 Cr. 669 (EEC) (N.D. Ill.),
currently scheduled to commence on October 18, 2021, which the Department of Justice has
estimated will last approximately five weeks, effectively rendering Mr. Buckley unavailable for
trial in this matter in October and November. 1 For this reason, the defense wishes to accommodate
the Jewish holidays while retaining a trial date in the first half of September. The defendant would
desire to go to trial in September regardless of the holidays, if they could not be accommodated
under the proposed schedule outlined above.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:    /s/
                                                     Kimberly J. Ravener
                                                     Kyle A. Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2358 / 2493




1 The Smith trial was adjourned from April 4, 2021 to October 18, 2021 by Judge Chang on
October 23, 2020 due to the pandemic.
